GRIMES, Acting Chief Judge.
We affirm the issuance of the prejudgment writ of replevin without prejudice to appellants’ right to seek an immediate hearing for dissolution under section 78.-068(6), Florida Statutes (1985), at which appellants can assert their defense of ap-pellees’ failure to abide by the covenant not to compete. See Matthews v. Wood, 485 So. 2d 472 (Fla. 2d DCA 1986), for a discussion of the scope of the hearing on a motion to dissolve a prejudgment writ of garnishment. In view of the unusual posture of this case, we direct that the stay of the writ of replevin previously ordered by the trial court pending this appeal shall remain in effect until the disposition of any timely filed motion for dissolution. Should the court decline to dissolve the writ, it should make the findings contemplated by section 78.068(3) for purposes of setting the proper amount of the bond.
CAMPBELL and LEHAN, JJ., concur.